Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   March 27, 2015

The Court of Appeals hereby passes the following order:

A14A2096, A14A2153. IN THE INTEREST OF D. J. T., A CHILD; IN THE
    INTEREST IF M. M. R. A CHILD.

      The mothers of D. J. T and M. M. R. appeal from the order of the Effingham
County Juvenile Court terminating their parental rights. Given the nature of these
appeals and the gravity of termination proceedings, in light of the breath of materials
omitted from the record – the mothers’ case plans, the shelter care order, all
deprivation and final disposition orders, and the termination hearing exhibits – the
indeterminate amount of time it will take to prepare and transmit these materials to
this Court, and the constitutional time restraints governing this Court’s disposition
of appeals, these cases are remanded to the Clerk of the Juvenile Court of Effingham
County until preparation of the appellate record is completed by the addition of the
designated materials. (The notices of appeal provided that “no portion” of the record
be omitted.)
      When the entire appeal record is prepared, the matter may be then transmitted
to and re-docketed with the Court of Appeals. Upon re-docketing, briefing by the
parties should proceed in accordance with Court of Appeals Rule 23.
Court of Appeals of the State of Georgia
                                     03/27/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.